Name: 90/542/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 29 October 1990 amending the scope of Decision 89/645/ECSC in respect of the system of generalized tariff preferences applied to certain iron and steel products originating in Bolivia, Colombia, Peru and Ecuador
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  trade policy;  tariff policy;  trade;  America
 Date Published: 1990-11-08

 Avis juridique important|41990D054290/542/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 29 October 1990 amending the scope of Decision 89/645/ECSC in respect of the system of generalized tariff preferences applied to certain iron and steel products originating in Bolivia, Colombia, Peru and Ecuador Official Journal L 308 , 08/11/1990 P. 0039 - 0039DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 29 October 1990 amending the scope of Decision 89/645/ECSC in respect of the system of generalized tariff preferences applied to certain iron and steel products originating in Bolivia, Colombia, Peru and Ecuador (90/542/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Article 6 (1) and (2) of Decision 89/645/ECSC (1) shall not apply to Bolivia, Colombia, Peru or Ecuador. Article 2 This Decision shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 29 October 1990. The President A. BATTAGLIA